FILED:  May 27, 2004
IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of the Marriage of 
LARRY WEBER,
Petitioner on Review,
and
MARILYN WEBER,
Respondent on Review.
(CC C95-1232DR; CA A113178; SC S49905)
On review from the Court of Appeals.*
Argued and submitted September 4, 2003.
J. Michael Alexander, of Swanson, Lathen, Alexander &
McCann, PC, Salem, argued the cause and filed the briefs for
petitioner on review.
Gary Zimmer, of Zimmer & Bunch, LLC, Portland, argued the
cause for respondent on review.  With him on the briefs was Cecil
Rennich-Smith.
Before, Carson, Chief Justice, and Gillette, Durham, Riggs,
De Muniz, and Balmer, Justices.**
DE MUNIZ, J.
The decision of the Court of Appeals is reversed.  The
judgment of the circuit court is reversed and the case is
remanded to the circuit court for further proceedings.
Durham, J., dissented and filed an opinion.
*Appeal from Washington County Circuit Court, 
Steven L. Price, Judge. 184 Or App 190, 56 P3d 406 (2002).
**Kistler, J., did not participate in the consideration or
decision of this case.
DE MUNIZ, J.
The issue in this marriage dissolution case is whether,
under ORS 107.135, a post-dissolution increase in a payor
spouse's annual income is a substantial change in economic
circumstance that permits the reconsideration of a payor spouse's
support obligation.  Husband, the payor in this case, is a
physician.  In the months preceding the parties' 1994 marriage
dissolution, husband's income had declined significantly due to
changes in the medical profession.  The parties resolved their
divorce by stipulated dissolution judgment.  That judgment
presumed that husband's reduced income level would continue
indefinitely and calculated wife's spousal support based on that
amount.  Within three years of the parties' marriage dissolution,
however, husband's income had returned to the level that husband
and wife had enjoyed before husband's income began to decline. 
In 1999, wife moved to modify the award of spousal support based
on husband's increased income, and the trial court granted that
motion.  
Husband appealed, and the Court of Appeals affirmed. 
Weber and Weber, 184 Or App 190, 56 P3d 406 (2002).  This court
allowed husband's petition for review.  We limit our review to
questions of law, ORS 19.415(4) and, on review, we hold that the
post-dissolution increase in husband's income is not a
substantial change in economic circumstance under ORS 107.135
that permitted the reconsideration of husband's spousal support
obligation.  We therefore reverse the decision of the Court of
Appeals and the judgment of the trial court.
We state the facts as they were presented in the Court
of Appeals' opinion below: 

"The parties were married in 1971 while in their
junior year of college.  At the time of the dissolution
in 1995, both parties were 45 years old, and their two
sons were 14 and 10, respectively.  Wife obtained a
master's degree in special education during husband's
first two years of medical school.  Husband's medical
training lasted a total of seven years, and wife
provided family support through teaching employment
during the remaining five of the seven years.  When
husband entered the workforce as a physician, the
parties agreed that wife would stay at home to start
their family and raise the children.  Wife was a
stay-at-home parent for the remainder of the
marriage--approximately 14 years.
"During the last six years of the marriage,
husband's professional income, including a $30,000
annual pretax contribution to his retirement plan,
averaged more than $260,000 per year.  The parties
enjoyed a lifestyle commensurate with that level of
income, including many vacations, a substantial gift
and entertainment budget, and late-model vehicles.
"In 1994, after filing a petition to dissolve the
parties' marriage, husband told wife that his income
for that year would be drastically reduced because of
changes in his practice that had resulted in a
substantial reduction in his workload.  In a letter to
wife, husband stated that his 1994 practice income
likely would be less than $150,000 and that 'the bottom
[was] not in sight.'  Husband's attorney restated that
position in two letters to wife's attorney, and husband
provided letters from other physicians with whom he
practiced affirming that there was little or no
expectation that husband's income would return to its
previous level.
"Based on the foregoing information, the parties
agreed to a stipulated judgment of dissolution that
presumed an income level of $150,000 for husband.  That
presumed income was not explicitly posited in the
spousal support provision of the judgment, but the
child support worksheet filed with the judgment
expressly included it.  The judgment presumed that
wife's gross monthly income was $823.  The parties
agreed that husband would pay $3,560 per month in
spousal support for four years beginning in June 1995
and that, thereafter, support would continue
indefinitely in the amount of $2,500 per month. 
Husband agreed not to seek a reduction in spousal
support for the first four years after the judgment was
entered should wife remarry, cohabit with another
person, or obtain employment.  Husband was required to
pay child support for each child until the last day of
July following the child's graduation from high school. 
Thereafter, husband was to be solely responsible for
the cost of four years of college for each child.  The
parties agreed that when the older child graduated from
high school, child support would be recalculated
without the parties having to show an unanticipated,
substantial change of circumstances.
"In September 1999, after the parties' older son
graduated from high school, husband filed a motion to
modify his child support obligation.  In response to
that motion, and particularly with reference to the
income information provided by husband, wife filed a
motion to modify the judgment to increase husband's
spousal support obligation.  Information disclosed in
the modification proceeding showed that husband's
income and standard of living had, by 1997, returned to
their pre-1994 levels.  From 1997 through 1999,
husband's pretax income averaged $249,000 and, at trial
in this proceeding, husband testified that he expected
his year-2000 income to range between $240,000 and
$270,000.  Husband testified that he had taken several
foreign vacations since the dissolution and had
purchased a new vehicle.  Husband also testified that
he had not done any additional training or taken any
courses to improve his skills or earning capacity since
the dissolution judgment was entered in 1995.
"At the time of the modification hearing in 2000,
wife was a half-time public school teacher earning
$1,566 per month.  Wife also was attempting to
establish herself as an artist but had income averaging
only $60 per month from that work.  In addition, wife
had passive income of $220 per month and spousal
support of $2,500 per month, yielding total monthly
income of about $4,300.  Wife testified that her
lifestyle had deteriorated since the dissolution; she
had taken fewer vacations than before, she had traded
her late-model vehicle in for an older car, and she now
bought her clothes at resale shops.
"There was no evidence in the modification
proceeding that, in negotiating the stipulated judgment
of dissolution in 1995, husband had misrepresented his
then-current income or that his expectation and
assertion that it would not increase in the future were
unreasonable."

184 Or App 192-94.
The trial court granted wife's motion for increased
support.  In a written decision, the trial court reasoned that it
was proper to increase support because an increase would permit
wife to enjoy a standard of living not overly disproportionate to
the parties' marital standard.  In that regard, the trial court
wrote:

"'This is not a subsistence case; it is a standard
of living case.  Wife is not starving.  Husband's
monthly expenses reveal a comfortable standard of
living, roughly comparable with that of the marriage. 
Wife lives substantially below the marital standard of
living.  Now that [h]usband has resumed that lifestyle,
[w]ife is entitled to spousal support based on that
lifestyle.'" (1)

Id. at 194.
A majority of the judges of the Court of Appeals
affirmed the trial court's judgment. (2)  In its opinion, the
majority acknowledged that, in Feves v. Feves, 198 Or 151, 254
P2d 694 (1953), this court had held that a post-dissolution
increase in a payor spouse's income ordinarily does not
constitute changed circumstances warranting an attendant increase
in spousal support.  However, the Court of Appeals majority
determined:

"This is not an ordinary case.  Here, the evidence
established that husband had resumed an income level
commensurate with the parties' predissolution standard
of living and that the resumption was not attributable
to any post-dissolution enhancement of husband's own
personal qualifications or accomplishments.  Thus, wife
was not seeking increased support based on
post-dissolution income increases (1) that exceeded the
marital standard of living; or (2) that wife had not,
by reason of her marital contributions to husband's
earning capacity, helped produce."

Weber, 184 Or at 202.  From that determination, the majority held
that Feves

"does not control where, as here, wife has established
that (1) the post-dissolution increase in husband's
income was not the product of any post-dissolution
enhancement of his personal qualifications or
accomplishments and (2) it merely restored husband's
income to a level that is consistent with the standard
of living that the parties enjoyed during the
marriage."

Id.  Ultimately, the majority concluded that the trial court did
not err in increasing wife's spousal support based on husband's
increased post-dissolution income. 
Instead of focusing on the modification statute, ORS
107.135, the parties have focused, as did the majority and the
dissent in the Court of Appeals, exclusively on the application
of this court's decision in Feves. (3)  Although we ultimately
conclude that the Feves decision contributes to our understanding
of ORS 107.135 and, therefore, is important to the resolution of
this case, we consider it important to highlight the position
that Feves and other decisions of this court occupy within the
hierarchical order of family law.  To the extent that the
legislature has enacted pertinent statutes, those statutes are
the primary source of law and policy regarding family law issues
in Oregon.  This court is responsible for applying those
legislative directives.
In this case, ORS 107.135(3)(a) and (4)(b) are
pertinent to the resolution of wife's motion to modify the
spousal support award.  ORS 107.135(3) provides, in part:

"In a proceeding under this section to reconsider
the spousal or child support provisions of the
judgment, the following provisions apply:
"(a) A substantial change in economic
circumstances of a party, which may include, but is not
limited to, a substantial change in the cost of
reasonable and necessary expenses to either party, is
sufficient for the court to reconsider its order of
support * * *."

ORS 107.135(4) also states, in part:

"In considering under this section whether a
change in circumstances exists sufficient for the court
to reconsider spousal or child support provisions of a
judgment, the following provisions apply:
"(a) The court or administrator, as defined in ORS
25.010, shall consider income opportunities and
benefits of the respective parties from all sources,
including but not limited to:
"(A) The reasonable opportunity of each party, the
obligor and obligee respectively, to acquire future
income and assets.
"(B) Retirement benefits available to the obligor
and to the obligee.
"(C) Other benefits to which the obligor is
entitled, such as travel benefits, recreational
benefits and medical benefits, contrasted with benefits
to which the obligee is similarly entitled."

As noted, neither party argues that a particular word
or phrase used in the text of either ORS 107.135(3)(a) or (4)(a)
compels a particular result in this case.  For example, wife does
not assert that there has been "a substantial change in the cost
of reasonable and necessary expenses to either party," ORS
107.135(3)(a), or that either party's reasonable opportunity "to
acquire future income and assets" has changed substantially, ORS
107.135(4)(a)(A).  Rather, as we understand it, the basis of
wife's claim is the court's power to modify a spousal support
award under ORS 107.135(3)(a).  We, therefore, must determine
whether there has been a "substantial change in economic
circumstances of either party" that is "sufficient for the court
to reconsider" a previous order of support.
The statutory authority permitting courts to modify a
previous spousal support award has existed in this state for well
over 100 years.  See Corder v. Speake, 37 Or 105, 108, 51 P 647
(1898) (acknowledging that Hill's Annotated Laws § 502
"authorizes the court, upon motion, to set aside, alter, or
modify so much of the decree of divorce as relates to the
[support] of either party").  Although the legislature had
empowered the courts to modify spousal support, nothing in the
text of the early statutes explained what circumstances justified
a reconsideration of spousal support or what weight a court
should accord those circumstances in deciding whether to modify
support.  Because the legislature had not enumerated those
circumstances in the statutes, the courts were left to determine
the relevance and weight of the circumstances offered by the
parties to justify a reconsideration of a previous spousal
support award. 
This court did so.  For example, in Brandt v. Brandt,
40 Or 477, 67 P 508 (1902), this court articulated a formulation
of the existing spousal support modification rule:

"Our statute, however, as construed by the decisions
above cited, is broad enough to permit of the setting
aside, alteration, or modification of the provision
made for the maintenance of either spouse.  To set
aside is 'to annul, to make void': Bouvier, Law Dict. 
Anything less than an annulment would be an alteration
or modification.  So it would seem that the court is
clothed with power adequate to set aside, as well as to
alter or modify, a provision for permanent alimony or
allowance as the exigencies of the case may require.
"Notwithstanding, the allowance should be treated
as res adjudicata as to the then existing circumstances
and conditions, and not subject to annulment or
modification, except upon new conditions subsequently
arising, or, perhaps, upon facts occurring before the
decree, of which the party was excusably ignorant at
the time of its rendition[.]"

Id. at 485 (emphasis added).  It was only through the
adjudication of individual cases over a number of years that this
court formulated, refined, and gave content to the "new
conditions subsequently arising" rule stated in Brandt.  Feves
was one of those cases.
When this court decided Feves in 1953, neither the
modification statute (4) nor case law provided a definitive
answer to the question whether a post-dissolution increase in a
payor spouse's income could, without more, permit the court to
order an upward modification of support payments.  The husband in
Feves was a physician who "had not yet become well established in
his chosen profession at the time of divorce."  198 Or at 162. 
When he and his wife dissolved their marriage, the husband
agreed, as part of the divorce settlement, to pay monthly support
to the wife as long as she remained unmarried; the trial court
subsequently incorporated that agreement into the resulting
divorce decree.  Id. at 153.  Eight years later, the parties
entered into a second agreement.  In it, the husband agreed,
among other things, to make a single lump sum payment to the
wife, and the wife agreed to forego any further support
installments. (5) Id. at 154-55.
In the years between the parties' first agreement and
their second, however, the husband had remarried.  He and his
second wife, through their joint efforts, began to expand the
husband's medical practice.  Eventually, the husband's annual
income substantially exceeded the income level that he and his
former wife had enjoyed during their marriage.  As a result, over
10 years after the parties had divorced, the husband's former
wife sought a reinstatement and increase in alimony "not actually
based upon any showing of real need on her part, but rather * * *
based upon the proposition that in recent years [the husband] has
enjoyed a substantial increase in his annual income."  Id. at
162.  The trial court agreed with wife that husband's increase in
his annual income was a "changed condition[]" justifying a
modification of husband's spousal support obligation.  On appeal,
this court rejected that proposition.  In doing so, this court
also recognized three important principles governing the
modification of spousal support agreements.
First, as a general matter, this court observed that
agreements regarding spousal support -- agreements made without
fraud or misrepresentation, entered into freely, and approved by
the courts -- should be enforced, absent contravening public
policy concerns.  In that regard, this court stated:

"It is axiomatic that public policy requires that
persons of full age and competent understanding shall
have the utmost liberty of contracting, and that their
contracts, when entered into freely and voluntarily,
shall be held sacred and shall be enforced by courts of
justice; and it is only when some other overpowering
rule of public policy intervenes, rendering such
agreement unfair or illegal, that they will not be
enforced."

Id. at 159. (6) 
A second principle that Feves recognized was that the
criteria for modifying support awards are different than those
used to determine them initially.  In that regard, this court
acknowledged the validity of the long-standing rule that, 

"'[i]n determining the allowances to a divorced [payee
spouse] for [] support and maintenance and for the
care, custody and education of the minor children, it
is proper to take into consideration the social 
standing, comforts, and luxuries of life which [the
payee spouse] and [the] children probably would have
enjoyed but for the divorce.'"

Id. at 163 (quoting Strickland v. Strickland, 183 Or 297, 304,
192 P2d 986 (1948) (emphasis omitted)).  The court, however,
concluded that different considerations controlled the subsequent
modification of those awards:

"In a motion for modification of a decree to
increase or decrease the amount of alimony payments the
financial status of the [payor spouse] is an important
factor to consider in connection with his ability to
pay.  But his improved financial status, if any, does
not of itself ordinarily warrant an increase, and the
amount of such increase, if it be determined that an
increase is necessary and proper, is usually governed
by considerations different from those which apply to
an original allowance at time of decree.  It is largely
governed by the necessities of the former [payor
spouse] and the ability of the former [payor spouse] to
pay."

Id. (emphasis added).  Therefore, although the parties' pre-dissolution standard of living is relevant to establish an
initial spousal support award, a subsequent upward modification
of that award is based more properly on considerations of the
payee spouse's increased needs and the payor spouse's concomitant
ability to meet them.     
Finally, the third principle derived from Feves is
that, when a marriage is dissolved, courts should not interpret
statutory support obligations in a manner that continues the
rights of the parties as if no dissolution judgment had been
granted:   

"Divorce terminates the marital status. 
Thereafter, the parties bear no relation to each other. 
They are as strangers.  But for the statute, no
obligation whatever would exist for further support and
maintenance of the former [spouse].
"It is manifest that this statutory obligation for
support and maintenance should not be so interpreted as
to continue the rights of the former [payee spouse]
just as though no divorce had been granted.  The
statute does not contemplate a continuing right in [the
payee spouse] to share in future accumulations of
wealth by [the] divorced [payor spouse], to which [the
payee spouse] contributes nothing."

Id. at 164. 
In summary, based on the three principles discussed
above, Feves held that a post-dissolution increase in a payor
spouse's income "does not of itself ordinarily" constitute a
"changed condition" justifying a reconsideration of the payor
spouse's support obligation.  Eventually, that "changed
condition" rule evolved to require that a party seeking spousal
support reconsideration prove that a substantial change in
circumstances had taken place since the original dissolution
judgment.  See, e.g., Grove and Grove, 280 Or 341, 354, 571 P2d
277 (1977) (stating principle).
In 1982, this court acknowledged in McDonnal and
McDonnal, 293 Or 772, 652 P2d 1247 (1982), that the legislature's
modification statute still did not require a showing of changed
circumstances. (7)  That requirement, the McDonnal court noted,
remained a court-created rule:

"This statute, while granting the court the power to
set aside, alter or modify the support provisions of a
decree at any time after dissolution, does not
specifically require a showing of changed
circumstances.  It is a rule of case law, not statutory
law, that the party seeking the modification bears the
burden of showing a substantial change in circumstances
since the original decree.  Prime v. Prime,[172 Or 34,
139 P2d 550 (1943)]; Grove and Grove, [280 Or 341, 571
P2d 477 (1977)].  The rule has become so well
established that this court said almost thirty years
ago that it had 'become hornbook law in this state.' 
Feves v. Feves, 198 Or at 159.  The purpose of this
rule has been said to be the avoidance of relitigation
of matters settled by the final decree.  H. Clark, Law
of Domestic Relations 456 (1968)."

Id. at 783 (emphasis added).
By 1987, however, the legislature had enacted the
"substantial change in economic circumstances" phrase into ORS
107.135(2) (1987):

"(2) In a proceeding under this section to
reconsider the spousal or child support provisions of
the decree, the following provisions apply:
"(a) A substantial change in economic
circumstances of a party, which may include, but is not
limited to, a substantial change in the cost of
reasonable and necessary expenses to either party, is
sufficient for the court to reconsider its order of
support."

(Emphasis added.)  As noted, that phrase –- "[a] substantial
change in economic circumstances of a party" –- continues in the
present version of ORS 107.135(3)(a). 
The post-dissolution increase in a payor spouse's
income could be interpreted as a substantial change in economic
circumstance if the text of the statute were our sole
consideration.  However, neither of the experienced counsel in
this case has argued at any stage of the proceedings that the
rule enunciated in Feves does not provide context and substantive
meaning for the current statutory phrase.  Nor should they have
done so.  As part of this court's well-established statutory
construction methodology, this court presumes that the
legislature enacts statutes in light of existing judicial
decisions that have a direct bearing upon those statutes. 
See State v. Waterhouse, 209 Or 424, 436, 307 P2d 327 (1957)
(stating presumption that statute is enacted "in the light of
such existing judicial decisions as have a direct bearing upon
it."); see also Owens v. Maass, 323 Or 430, 438, 918 P2d 808
(1996) (citing Waterhouse presumption as part of contextual
analysis when this court's earlier decisions have direct bearing
on interpretation of later-enacted or amended statutes).
That is the case here.  The Feves rule had been in
existence for over 35 years when the legislature included the
phrase "substantial change in economic circumstances" within the
spousal modification statute.  See Willis and Willis, 314 Or 566,
569 n 1, 840 P2d 697 (1992) (phrase "substantial change in
economic circumstances" added to modification statute in 1987). 
In light of the above-referenced rule of statutory construction,
and in the absence of any argument to the contrary,  we are
confident that the legislature intended to include the Feves rule
within the substantive meaning of the statutory phrase,
"substantial change in economic circumstances."  Therefore, we
conclude that, under ORS 107.135(3)(a), a post-dissolution
increase in a payor spouse's income "does not of itself
ordinarily" constitute a "substantial change in economic
circumstances" requiring a court to reconsider a previous spousal
support award. (8)  We now turn to a consideration of the
rule's application in this case.
As noted, there has been a post-dissolution change in
husband's income as that term commonly is understood.  As Feves
makes clear, however, a post-dissolution increase in a payor
spouse's income, unaccompanied by any showing of, for example, a
change in the payee spouse's needs, is ordinarily not a
substantial change in economic circumstances within the
substantive meaning of that statutory phrase. (9)  Although
wife argues to the contrary, there is nothing factually in this
case that is sufficient to preclude the application of the
ordinary rule.
It is a reality of married life that a spouse's income
may fluctuate over the course of a lengthy marriage.  At the time
that the marriage is being dissolved, the fact that one party's
income has increased or decreased during the marriage and the
context in which that fluctuation occurred, are factors that can
and should be considered by the parties and the court in
determining the financial aspects of the dissolution judgment. 
Through a variety of property and income arrangements, the
parties can account for both the past and future earning
potential of either spouse.  See Grove, 280 Or at 344 (financial
parts of dissolution judgment are worked out together, and none
can be considered in isolation, e.g., one spouse may be awarded
specific assets as part of property to provide that spouse with
income).
The spousal support provisions at issue here were the
product of a court-approved stipulated dissolution judgment
voluntarily entered into by the parties.  The parties' own
resolution of the spousal support issue is entitled to great
weight. (10) See McDonnal, 293 Or at 779 ("In cases where a
support agreement has been incorporated into the decree in lieu
of an evidentiary hearing and factual determination by the court
the agreement itself is the court's only measure of the equities
between the parties.  The parties' own resolution of their
dispute should be accorded great weight.").  All that wife has
shown is that, at the time of their marriage dissolution, the
parties concluded, based on the available information, that
husband's current income reflected husband's future earning
potential.  That conclusion proved to be wrong.  Without more,
however, wife has failed to present a factual predicate
permitting the court to reconsider the parties previously agreed
upon level of spousal support. (11)  The trial court's contrary
conclusion and the Court of Appeals' affirmance of that
conclusion were error.
The decision of the Court of Appeals is reversed.  The
judgment of the circuit court is reversed, and the case is
remanded to the circuit court for further proceedings.
DURHAM, J., dissenting.
The majority adopts an interpretation of ORS
107.135(3)(a) that contradicts the ordinary meaning of the words
of that statute.  The majority claims that a paragraph in this
court's decision over half a century ago in Feves v. Feves, 198
Or 151, 254 P2d 694 (1953), compels that interpretation of the
statute.  However, a careful reading of the paragraph in Feves on
which the majority relies discloses that the majority has misread
Feves and that that case affords no justification for the
contradictory statutory construction that the majority has
adopted.  We must construe the text and context of ORS
107.135(3)(a), and apply the familiar meaning of the statute's
words.  When we examine the statute in that manner, it is
apparent that the trial court and the Court of Appeals correctly
decided that the evidence adduced here satisfied the statutory
standard for reconsideration of an award of spousal support. 
Because the trial court and Court of Appeals correctly decided
this case, the majority's decision to reverse is a legal error. 
I respectfully dissent.
The principal issue in this case is whether the
increase in husband's post-dissolution income, as shown in the
record evidence, constitutes a "substantial change in economic
circumstances of a party" under ORS 107.135(3)(a).  If the answer
to that question is "yes," then the statute authorized the trial
court to reconsider its order of spousal support.  Because the
source of law that controls the answer to that question is a
statute, this court must begin its analysis with the text and
context of the statute and, in doing so, must give words of
common usage "their plan, natural, and ordinary meaning."  PGE v.
Bureau of Labor and Industries, 317 Or 606, 611, 859 P2d 1143
(1993).
ORS 107.135 contains a complete statement of the
legislature's policy regarding the court's authority to
reconsider and modify a judgment of dissolution of marriage,
including an award of spousal support, and the standard that
controls the court's decision to do so.  ORS 107.135 provides in
part:

"(1) The court may at any time after a judgment of
annulment or dissolution of marriage or of separation
is granted, upon the motion of either party * * *:
"(a) Set aside, alter or modify any portion of the
judgment that provides * * * for the support of a party
* * *.
"* * * * *
"(3) In a proceeding under this section to
reconsider the spousal or child support provisions of
the judgment, the following provisions apply:
"(a) A substantial change in economic
circumstances of a party, which may include, but is not
limited to, a substantial change in the cost of
reasonable and necessary expenses to either party, is
sufficient for the court to reconsider its order of
support, except that an order of compensatory spousal
support may only be modified upon a showing of an
involuntary, extraordinary and unanticipated change in
circumstances that reduces the earning capacity of the
paying spouse.
"* * * * *
"(4) In considering under this section whether a
change in circumstances exists sufficient for the court
to reconsider spousal or child support provisions of a
judgment, the following provisions apply:
"(a) The court or administrator, as defined in ORS
25.010, shall consider income opportunities and
benefits of the respective parties from all sources,
including but not limited to:
"(A) The reasonable opportunity of each party, the
obligor and obligee respectively, to acquire future
income and assets."

(Emphasis added.)
In overview, several aspects of the foregoing statutory
scheme are clear.  First, subsection (1) grants authority to the
trial court to modify the spousal support provision of an
existing judgment of dissolution of marriage.  Second, subsection
(3)(a) establishes the legal standard that controls whether the
court may embark on a reconsideration of its order of support:
"[a] substantial change in economic circumstances of a party    
* * *." (12)
Third, the legislature created no special statutory
definition of that standard or any of its terms.  The statutory
standard is open-ended in the sense that any substantial change
in the economic circumstances of a party will suffice.  However,
the legislature, in subsection (4), did set out a list of factual
matters that the court must consider in determining whether a
change of circumstances is "sufficient for the court to
reconsider spousal or child support provisions of a judgment,"
including the parties' present and future income opportunities.
Fourth, the statute does not require the court, on
reconsideration, to make any particular change in the existing
support award.  If a party proves that the economic circumstances
of either party have changed substantially since the court
entered the order of spousal support, then the statute merely
authorizes reconsideration of the order of support.  The statute
does not entitle a party to a modification of spousal support
payments.  Rather, the court, on reconsideration of its award of
support, must determine whether and to what extent it should
modify the order of support, taking into account all the relevant
circumstances that make any award of support just and equitable,
ORS 107.105(1)(d), including the substantial change of economic
circumstances of a party that has occurred and the fact that the
parties no longer are married.  In construing ORS 107.135, we
must continue to bear in mind the distinction, evident from the
statute's text, between the court's authority to reconsider a
support award on a showing of a substantial change in the
economic circumstances of a party and a party's claim of
entitlement on reconsideration to an increased level of support.
Turning to the text of ORS 107.135(3)(a), it is
apparent that the statutory standard for reconsideration, "[a]
substantial change in economic circumstances of a party," does
not incorporate unusual legal jargon.  According to one
dictionary, the "economic circumstances of a party" are the
circumstances that pertain to a party's income and expenditures
concerning the management of a household.  Webster's Third New
Int'l Dictionary 720 (unabridged ed 1993) (defining "economic" in
part as "of or relating to a household or its management").  The
word "change" refers to "an instance of making or becoming
different in some particular: * * * a divergence from uniformity
or constancy in any quality, quantity, or degree: ALTERATION,
MODIFICATION, VARIATION * * *."  Id. at 374.  The word
"substantial" means, as pertinent: "IMPORTANT * * * considerable
in amount, value, or worth * * *."  Id. at 2280.
The terms that the legislature incorporated into ORS
107.135(3)(a) and (4) reinforce the focus of the statutory
standard on economic matters.  Subsection (3)(a) refers to "the
cost of reasonable and necessary expenses to either party * * *." 
Subsection (4)(a)(A) refers to the "income opportunities and
benefits of the respective parties from all sources" including
"[t]he reasonable opportunity of each party * * * to acquire
future income and assets."
The statute's text makes it clear that the statutory
standard for reconsideration of a support award authorizes
reconsideration if the evidence demonstrates that an alteration
in a party's reasonable and necessary household expenses or
income has occurred and the alteration is "important" or
"considerable in amount, value or worth."  The majority
recognizes that the legislature's standard for reconsideration,
when read in light of the ordinary meaning of its terms, "could"
include a post-dissolution increase in a payor spouse's income,
stating:  "The post-dissolution increase in a payor spouse's
income could be interpreted as a substantial change in economic
circumstance if the text of the statute were our sole
consideration."  ___ Or at ___ (slip op at 15).  The key to the
threshold standard for reconsideration is whether the proven
change in a party's economic circumstance is a substantial one. 
So long as the post-dissolution increase in one party's income is
considerable in amount, value, or worth -- and, thus, is a
substantial change in the economic circumstances of that party --
the text of the statutory standard for reconsideration is
satisfied.
The evidence in the record, and especially the parties'
respective incomes, which the court must consider under ORS
107.135(4)(a), satisfies the standard that the statutory text
establishes.  According to the evidence, when the parties
dissolved their marriage in 1995, husband earned an annual income
of $150,000.  By 1997, husband's income had returned to its pre-1994 level and, from 1997 through 1999, husband's pretax income
averaged $249,000, which is an increase of 66 percent.  At the
time of the modification hearing in 2000, husband estimated that
his income for that year would range between $240,000 and
$270,000, which is an increase of between 60 percent and 80
percent.  That level of income had permitted husband to resume
the comfortable standard of living that he had enjoyed during the
parties' marriage.
Wife's pre-dissolution annual income, $9,876, had risen
to $51,600 by the time of the hearing on the motion for
modification, but her lifestyle had deteriorated since the
dissolution.  Although the trial court found that wife was "not
starving," the court also found that she was living
"substantially below the marital standard of living."
In the context of the parties' respective economic
circumstances, a jump in husband's income of the magnitude shown
here in only two years easily qualifies, in the words of ORS
107.135(3)(a), as a substantial change in husband's economic
circumstances.  Thus, I must conclude, on the basis of an
examination of the ordinary meaning of the text of ORS
107.135(3)(a), that the trial court had statutory authority to
reconsider its award of spousal support.
The majority asserts, however, and I agree, that our
construction of the statutory standard for reconsideration also
must take into account any judicial decisions that interpret the
statutory standard.  That is so, because, if the legislature
adopted a statutory standard for which this court already had
developed a specific legal meaning or usage, then it is probable
that the legislature intended to incorporate the same meaning or
usage into the statute.
Following that reasoning, the majority spends little
time considering the effect of the statutory text.  Instead, the
majority asserts that a paragraph in Feves points in a different
direction from the statutory text.  Because a correct
understanding of Feves is essential to permit a fair
consideration of the majority's theory, I discuss Feves in
detail.
In Feves, the parties divorced in 1940.  The decree
incorporated an agreement between the parties requiring the
husband to pay alimony to the wife in the sum of $35 per month. 
Eight years later, the parties entered into an agreement that
provided in part that the parties had agreed to delete the
alimony provision from the court's decree and that the wife had
agreed to accept a lump-sum payment of $500 in lieu of all
demands against the husband for periodic alimony payments.  The
parties filed their agreement in court in 1948 and carried it
out, but did not obtain the court's approval of the agreement at
that time.
In 1951, the wife moved to modify the divorce decree to
increase the monthly alimony payment, among other things.  The
husband opposed the motion and asked the court to enforce the
1948 agreement.  At the hearing, the evidence demonstrated that
the husband's income had increased significantly since the
divorce.  The trial court modified its divorce decree and granted
the wife's request for an increase in alimony.  The husband
appealed the modification of the alimony award.
This court began by evaluating the parties' 1940
agreement that called for the commencement of alimony payments. 
The court held that, even though that agreement purported to
settle the wife's rights against the husband for alimony, the
right to alimony was based on a statute, not a contractual
obligation.  As a result, the original divorce decree for alimony
"was subject to modification upon changed conditions[,]" Feves,
198 Or at 159, which was the then-prevailing standard for
modification of a divorce decree.  The court held that the 1948
agreement did not bind the parties because the court had not
approved it, and, as a result, "the court had jurisdiction to
entertain plaintiff's motion for a modification of the decree as
to alimony."  Id. at 161 (emphasis added).    
On the merits of the motion for modification, the issue
was whether the wife, in the parties' 1948 agreement, had waived
her right to obtain a modification of the alimony award.  The
wife acknowledged the 1948 agreement, but argued that the husband
in recent years had enjoyed a substantial increase in his annual
income and that that circumstance alone was "such a change of
conditions as to warrant a modification of the decree for an
increase in the alimony payments."  Id. at 162.  The husband
sought enforcement of the 1948 settlement agreement regarding
alimony.  The court noted that the husband's income had increased
in the past few years.
The court characterized the wife's argument in the
following terms:

"To support her contention that defendant's
present income is the criterion for determining the
amount of alimony that should be paid, plaintiff
invites our attention to the case of Strickland v.
Strickland, 183 Or 297, 304, 192 P2d 986 [(1948)]."

Id. (emphasis added).  In other words, the court understood the
wife to claim that she was entitled to a greater alimony payment
based solely on whether the husband's income had increased. 
After distinguishing Strickland, the court addressed that
argument in the following passage:

"In a motion for modification of a decree to
increase or decrease the amount of alimony payments[,]
the financial status of the former husband is an
important factor to consider in connection with his
ability to pay.  But his improved financial status, if
any, does not of itself ordinarily warrant an increase,
and the amount of such increase, if it be determined
that an increase is necessary and proper, is usually
governed by considerations different from those which
apply to an original allowance at time of decree.  It
is largely governed by the necessities of the former
wife and the ability of the former husband to pay.
"Divorce terminates the marital status. 
Thereafter, the parties bear no relation to each other. 
They are as strangers.  But for the statute, no
obligation whatever would exist for further support and
maintenance of the former wife.
"It is manifest that this statutory obligation for
support and maintenance should not be so interpreted as
to continue the rights of the former wife just as
though no divorce had been granted.  The statute does
not contemplate a continuing right in her to share in
future accumulations of wealth by her divorced husband,
to which she contributes nothing.
"However, under the facts of this case, we are of
the opinion that the agreement between the parties
entered into in July, 1948, insofar as it concerns the
question of alimony, should have been approved by the
trial court in this proceeding and is approved by this
court.  It was a fair agreement, is based upon a
valuable consideration, and has been completely
executed."

Id. at 163-64 (emphasis added).  Accordingly, the court struck
the modified award of spousal support because the wife, in the
1948 agreement, had settled her claim for any future increase in
spousal support.
The majority attempts to restate what it describes as
the Feves "rule."  However, the majority's description of the
court's statements in Feves contains important errors which, in
turn, have skewed the majority's interpretation of ORS
107.135(3)(a).  I explain those errors below.
The majority summarizes its reading of Feves in the
following passages:

"In summary, based on the three principles
discussed above, Feves held that a post-dissolution
increase in a payor spouse's income 'does not of itself
ordinarily' constitute a 'changed condition' justifying
a reconsideration of the payor spouse's support
obligation. * * *
"* * * * *
"* * * Therefore, we conclude that, under ORS
107.135(3)(a), a post-dissolution increase in a payor
spouse's income 'does not of itself ordinarily'
constitute a 'substantial change in economic
circumstances' requiring a court to reconsider a
previous spousal support award.  We now turn to a
consideration of the rule's application in this case.
"As noted, there has been a post-dissolution
change in husband's income as that term commonly is
understood.  As Feves makes clear, however, a post-dissolution increase in a payor spouse's income,
unaccompanied by any showing of, for example, a change
in the payee spouse's needs, is ordinarily not a
substantial change in economic circumstances within the
substantive meaning of that statutory phrase."

___ Or at ___ (slip op at 13, 16-17) (footnotes omitted). (13)
I disagree with the majority's interpretation of Feves
for several reasons.  The paragraph in question from Feves does
not mention, let alone define, the phrases "change of
circumstances" or "changed conditions" that reflected the
contemporary standard for reconsideration of a spousal support
award.  That is so because the court was not addressing those
legal standards in that paragraph.  The court already had
determined, earlier in the opinion, that the decree was "subject
to modification upon changed conditions[]" and that "the court
had jurisdiction to entertain plaintiff's motion for a
modification of the decree as to alimony."  Id. at 159, 161.
Instead, the topic that the court was discussing was
the wife's argument that she had a right to an increased alimony
payment due solely to the fact that her former husband's income
had increased and that the court should determine the amount of
the increased alimony payment simply by measuring the size of the
increase in the husband's income.  The court disagreed with the
first of those arguments, stating that the former husband's
"improved financial status, if any, does not of itself ordinarily
warrant an increase * * *." (14) Id. at 163.  In other words,
the wife's bare assertion that the husband's income picture had
improved did not entitle the wife, ipso facto, to a larger
alimony payment.
The court also disagreed with the second of the wife's
arguments about the proper measure for determining the amount of
any increase, stating:

"[T]he amount of such increase, if it be determined
that an increase is necessary and proper, is usually
governed by considerations different from those which
apply to an original allowance at time of decree.  It
is largely governed by the necessities of the former
wife and the ability of the former husband to pay."

Id.  It is important to note that the factors that the court
mentioned in that passage logically could be relevant to the
court's analysis only after the court already had determined that
"changed conditions" existed, thus justifying reconsideration,
and after the court had determined that an increase in alimony in
some degree was necessary and proper.
I agree that not every post-dissolution increase in one
party's income calls for an increase in spousal support.  And,
because the parties no longer are married, the court, after
deciding that an increase is necessary and proper, must apply
different criteria in setting the amount of the increase from
those that determined the amount of the existing spousal support
award.  But the majority takes those points out of their proper
context in reading Feves to establish a demanding threshold
standard for the reconsideration process, especially one that
contravenes the plain terms of Oregon's current statute.
To illustrate the last point, the text of ORS
107.135(3)(a) authorizes reconsideration on a showing of a
substantial change in economic circumstances of one party.  In
this case, husband experienced a 66 percent increase in income in
just two years after the dissolution and even greater increases
in subsequent years.  Even though those increases were
exceptional by almost any definition, the majority holds that the
evidence does not meet the threshold standard in the statute for
reconsideration.  Additionally, the statute clearly calls for the
application of the "substantial change" standard to the economic
circumstances of either party.  The majority, however, determines
that the evidence did not meet the statutory threshold for
reconsideration because that evidence focused only on husband's
increase in income and did not include a showing of wife's needs. 
Those conclusions contradict, rather than support, the
legislative policy on reconsideration that the statute's words
reflect. (15)
The majority explains that the parties agreed to a
level of support at the time of the dissolution and should have
bargained for a different allowance for spousal support if
husband's income potential improved.  But, as Feves explained, a
spouse's right to support and the right of either spouse to seek
reconsideration of a support award on changed conditions are
protected by a statute.  This court cannot disregard the
legislature's statutory process for reconsideration because the
party seeking reconsideration could have bargained for better
terms regarding support at the time of dissolution.
Even when considered on its own terms, the majority's
proposed statutory interpretation does not withstand analysis. 
The majority's premise is that, on these facts, the court-created
"changed conditions" standard, discussed in Feves, allowed
reconsideration only if wife established each of two factual
predicates, that is, husband's ability to pay additional spousal
support and wife's need for additional spousal support.  Assuming
arguendo that that premise is correct, the majority fails to
acknowledge that the legislature's later enactment, ORS
107.135(3)(a), authorizes reconsideration if only one former
spouse's economic circumstances have changed substantially.  The
majority never returns to the statutory text –- the critical key
to the legislature's intent –- to resolve the conflict between
the "rule" that the majority draws from Feves and the clearly
different rule that the current statute creates.  Instead, the
majority concludes that "the legislature intended to include the
Feves rule within the substantive meaning of the statutory
phrase, 'substantial change in economic circumstances.'"  ___ Or
at ___ (slip op at 16).  That quotation of the statute omits the
critical statutory phrase, "of a party," and the majority ignores
that phrase in its analysis of the statute.  Only by disregarding
the significance of that statutory phrase is the majority able to
conclude, in accordance with its reading of Feves, that wife's
evidence was insufficient because, although she proved that
husband experienced a significant post-dissolution increase in
income, she failed to prove her need for additional spousal
support.  ___ Or at ___ (slip op at 17).  It is clear that the
statute does not demand that sort of proof.  The majority's
conclusion demonstrates yet again that this court acts at its
peril when it announces a statute's meaning without first giving
effect to all its words.
For the reasons stated above, I conclude, in accordance
with the decisions of the trial court and Court of Appeals, that
wife's factual showing of a "substantial change in economic
circumstances of a party," ORS 107.135(3)(a), was sufficient to
authorize reconsideration of the spousal support award. 
Moreover, on the basis of the facts explained in greater detail
in the decision of the Court of Appeals, I conclude that the
trial court's upward adjustment of the award of support was
correct.  In particular, the evidence demonstrates that husband's
increased income resulted from market conditions in his
professional field over which he had no control, not from
additional professional training or extra work on his part.  The
parties were married for approximately 24 years.  Husband
developed his income-earning capacity during the marriage with
wife's support. (16)  Husband experienced a significant drop in
income during only one year of the marriage:  the final year.  As
a result of the rapid and significant increase in husband's post-dissolution income due solely to market factors in the medical
profession, he again enjoys the high standard of living that he
enjoyed during the marriage; wife's standard of living, by
contrast, is significantly below that which she experienced
during the marriage.  Under the facts of this case, the trial
court's upward adjustment in the spousal support award was not
erroneous.
I respectfully dissent.


1. Although not reported in the Court of Appeals' factual
recitation, wife testified at the hearing that she owned and
lived in a home worth $400,000, having an equity of $350,000, had
a retirement account worth about $500,000, and had various
investment accounts worth another $34,000.
Return to previous location.



2. Three judges dissented.  See Weber and Weber, 184 Or
App 190, 56 P3d 406 (2002) (Landau, J., joined by Diets, C. J.,
and Edmonds, J., dissenting.)
Return to previous location.



3. The dissolution judgment at issue here was entered in
1994, the motion to modify it was submitted in 1999, and a
hearing on that matter was held in 2000.  In 2003, provisions
were added to ORS 107.135 -- not relevant to this case -- that
resulted in a renumbering of the subsections within that statute. 
Here, neither party has presented an argument based on the text
of any earlier version of ORS 107.135.  The relevant subsections
of the statute have remained unchanged save for a shift in
numbering.  As a result, we will refer to the 2003 version of the
modification statute throughout this opinion because its relevant
provisions remain applicable in this case.
Return to previous location.



4. At the time, OCLA § 9-915 provided, in part:

"At any time after a decree [divorce] is
given, the court or judge thereof, upon the
motion of either party, shall have the power
to set aside, alter or modify so much of the
decree as may provide for the appointment of
trustees for the care and custody of minor
children, or the nurture and/or education
thereof, or the maintenance of either party
to the suit * * *."
Return to previous location.



5. The husband also agreed to pay a substantial increase
in monthly child support and to take out an irrevocable life
insurance policy on himself, with the parties' child as
beneficiary.     
Return to previous location.



6. Thirty years later, in McDonnal and McDonnal, 293 Or
772, 779, 652 P2d 1247 (1982), this court again cited that
holding, adding:

"Once approved by the court and
incorporated into the decree, agreements
entered into by the parties are to be
enforced as a matter of public policy."
Return to previous location.



7. At the time that McDonnal was decided, ORS
107.135(1)(a) (1981) provided:

"The court has the power at any time
after a decree of annulment or dissolution of
marriage or of separation is granted, upon
the motion of either party and after service
of notice on the other party in the manner
provided by law for service of a summons, to:
"(a) Set aside, alter or modify so much
of the decree as may provide for * * * the
support of a party * * *."
Return to previous location.



8. We note that the statutory phrase "substantial change
in economic circumstances" also applies to the modification of
child support.  However, the criteria for modification of child
support are substantially different from that of spousal support,
because the family relationships are different.  The legislature
has enacted other specific statutes with regard to child support
and the modification of child support.  See ORS 25.270 to 25.290
(setting special formula for child support, entitling child to
benefit from the income of both parents to the same extent that
child would have benefitted had family unit remained intact; and
authorizing child support modification proceedings on two-year
cycle).
Return to previous location.



9. The dissent argues that we have misread Feves and, in
doing so, have created a new and "demanding threshold standard
for the reconsideration process," one that, in the dissent's
view, "contravenes the plain terms of Oregon's current statute." 
Weber and Weber, 337 Or ___, ___, ___ P3d ___ (2004) (slip op at
___) (Durham, J., dissenting).  With respect, it is the dissent
that has misread Feves and has failed to appreciate the
importance of the principles established in Feves and now
embodied in ORS 107.135.  To a large degree, the utility of Feves
is realized in the fact that it provides a measure of finality
and predictability for spousal support judgments, while
maintaining the flexibility necessary to meet the genuine needs
of former spouses when the circumstances of their post-dissolution lives change significantly -- a crucial point that
seems to have escaped the dissent.  In contrast, the dissent's
interpretation of ORS 107.135(3)(a) sacrifices those tenets of
finality and predictability in favor of an open-ended invitation
to re-litigate support judgments any time that market forces
provide an economic windfall to one spouse or the other.  That is 
not what the legislature intended.
Return to previous location.



10. Although neither party refers to the statute, we note
that ORS 107.104(1) provides:

"It is the policy of this state:
"(a) To encourage the settlement of
suits for marital annulment, dissolution or
separation; and
"(b) For courts to enforce the terms of
settlements described in subsection (2) of
this section to the fullest extent possible,
except when to do so would violate the law or
would clearly contravene public policy."
Return to previous location.



11. Without regard to the dispute over the legislature's
intent, the dissent fails to address the simple proof problem
that confronts wife in this case.  There simply is no evidence in
the record that supports the dissent's conclusion that an "upward
adjustment in the spousal support award is well warranted."  The
parties did not litigate the terms of their marriage dissolution;
rather, they created them together, and the court ratified the
resulting agreement.  No value ever was established with regard
to wife's contribution to husband's enhanced earning capacity. 
In fact, by the terms of that agreement, husband kept his
enhanced earning capacity for himself.  There was nothing in that
agreement indicating specifically what he gave to retain that,
its reciprocal value to wife, or whether wife retained future
rights therein.  On that limited evidentiary record, there is
simply no basis from which to calculate a modified award of
spousal support that is not arbitrary.
Return to previous location.



12. Subsection (3)(a) establishes a more demanding legal
standard for modification of an award of compensatory spousal
support, but this case does not involve that kind of spousal
support award.  In that different context, subsection (3)(a)
requires that the change of circumstances that reduces the
earning capacity of the paying spouse be "involuntary,
extraordinary and unanticipated * * *."  It is worth noting that
the legislature did not incorporate those criteria into the legal
standard that controls here and chose, instead, to use only the
legal criterion that the change of circumstances be
"substantial."  In its analysis of this case, the Court of
Appeals twice commented on the fact that the post-dissolution
change in husband's income resulted from an "unforeseen" change
in the economic environment of the medical profession.  Weber and
Weber, 184 Or App 190, 200-01, 56 P3d 406 (2002).  Although that
factual determination certainly is correct, the foregoing
discussion demonstrates that the statutory standard that applies
here does not incorporate a proof requirement that the change of
circumstances be "unanticipated."
Return to previous location.



13. I note that the passage in Feves that the majority
attempts to synthesize (emphasized in the preceding quotation) is
obiter dictum.  The issue before the court was whether the wife's
1948 agreement was binding on her and, thus, fully settled any
future claim by her to an increase in alimony payments.  The
court's holding was that the 1948 agreement was binding on the
wife and precluded any modification.  The court's discussion in
the paragraph in question of the factual considerations about the
parties' respective financial conditions that otherwise might
support an increase in alimony had nothing to do with the legal
issue whether the 1948 agreement was binding.
Return to previous location.



14. Neither Feves nor the majority opinion provides any
clear explanation of the meaning or effect of the word
"ordinarily" in the quoted passage.  The reader cannot determine
from that term how to distinguish an "ordinary" post-dissolution
increase in one spouse's income from an increase in income that
is not "ordinary."  That circumstance is likely to lead to
confusion and an unfortunate increase in litigation in the lower
courts, because the majority opinion effectively engrafts the
adverb "ordinarily," with all its inherent ambiguity, onto the
statutory threshold for reconsideration of spousal and child
support awards in ORS 107.135(3)(a).
Return to previous location.



15. The majority notes in a footnote that the statutory
standard that determines whether the court may reconsider a
spousal support award applies with equal force to the
reconsideration of an award of child support.  Id. ___ Or at ___
n 8 (slip op at 16 n 8).  The majority asserts, however, that the
legislature has created other statutes that assist the court in
determining the amount of child support that the parents should
pay, citing ORS 25.270 to 25.290.  It is true that those statutes
obligate the state to develop a formula for determining child
support in judicial proceedings, ORS 25.275, and that, in a
judicial proceeding for modification of a child support
obligation under ORS chapter 107, the amount of support that the
child support formula establishes is presumed to be the correct
amount of the obligation, ORS 25.280.
The problem that the majority fails to consider is
that the legal standard in ORS 107.135(3)(a) for reconsideration
of a spousal or child support award applies at the threshold of
the reconsideration process, whereas the child support formula
mentioned above applies during a judicial child support
modification proceeding.  In a proceeding seeking reconsideration
of a child support award, the evidence first must establish a
"substantial change in economic circumstances" under ORS
107.135(3)(a) before the court can consider the effect of the
child support formula.  As a consequence, the high barrier to
reconsideration that the majority erects in this spousal support
context will apply with equal force to prevent reconsideration of
awards of child support.  In those cases, the failure of the
evidence to satisfy the majority's high threshold standard for
reconsideration will obviate the need to resort to child support
formulas to determine a correct amount for child support.
Return to previous location.



16. Feves states:

"The statute does not contemplate a continuing right in
[the wife] to share in future accumulations of wealth
by her divorced husband, to which she contributes
nothing."
Id. at 164 (emphasis added).
The underscored portion of that sentence serves to
distinguish this case from the point that the Feves court sought
to make.  Unlike a post-dissolution increase in wealth to which
the former wife truly contributes nothing, such as, for example,
a lottery jackpot, the post-dissolution increase in husband's
wealth here was attributable solely to his earning power in the
medical profession.  Wife helped to create and support husband's
earning capacity during the parties' 24-year marriage and,
therefore, contributed significantly to husband's capacity to
increase his income after the dissolution.
Return to previous location.